     Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 1 of 23




                                     IN TTM DISTRICT COURT IN AND FORTULSA COUNTY
                                                   STATE OF OKLAHOMA
                                                                                                         *':g,:-'s"s%
                   SGN FOODS, LLC,                                        )
                   an Oklahoma Limited Liability Company                  )

                                                     Plaintiff,
                                                                          )
                                                                          )
                                                                                                        s,r',..;w;#,;#fr
                                                                          )
'I
                                                                          )      Case No. Ci-2019-00662
                                                                          )
                   SWEETAPPETIT: iNC,                                     )      Juocr Wilr.rarr,r D. LaFoitruNE
                   an Oklahoma Corporation; THE BLACK FOREST )
                   CAFE, INC-, an Oklahoma Corpolation;                          *Leave Granted on 05/10/19;
                                                             )
                   and I-UDGER SCIIUIZ, an Individual,       )                   Filed on 05/13/19*
                                                                          )
                                                     Defendants.          )

                                              PLAINTIFF'S SECOND AMEM)ED BETITION

                           COMES NOW Plaintiff, SGN FOODS, LLC, ('SGN" or '?laintiff'), and by

                   incorporation of all previous averments and allegations, amends its First Arnended Petitiol against

                   the Defendant, SWEET APPETIT, INC., ("Sweet Appetit" or "Ludger's Bavarian Cakery"), to

                   include claims against Defendant, THE BLACK FOREST CAFE, INC., ("Black Forest"), an

                   oklahoma corporation, and LUDGER scHULZ, ("L- schulz"), an individual. As such, SGN

                   states as   follows:

                                             I.     I'ARTIES, J{JRISDICTION AND VE,NUE

                           l.       Plaintiff is a limited liabilitv company orsanized under the laws of the State of

                    Oklahoma, having its principal place of business in Tulsa, Oklahoma,

                           2.        Defer:dant, Sweet Appetit, is a Domestic For-Profit Business Corporation formcd

                    under the laws        of the State of Oklahorna, having its principai place of   business   in   Tulsa,

                    Oklahoma.




                                                                                                                     EXHIBIT
                                                                                                          tto
                                                                                                          3
                                                                                                          I
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 2 of 23




                      3.     Defendant, Black Forest, is a Domestic For-Profit Business Corporatiorr formed

               ur:der the laws   of the State of Oklahoma, having its principal place of            business   in   Tulsa,

               Oklahoma.

                      4,     Defendant, L. Schulz, is a resident of The City of Tulsa,'Iulsa County, Oklahoma.

                      5.     Venue in the Tulsa County Distdct Court is proper in that the Defendants or its

               agents reside or may be found here, a substantial part of the events giving rise to    Plaintiff s claims

               occurred here, and the Defendants transact bruiness here.

                                                         II.     FACTS

                      6.     On or about Novernber 17,2009, SGN acquired LUDGER'S Catering & Dining

              Room fiam Blaek Forest by virtue of a Purchase and Sale Agreement (the "Agreeruent').                   .tee

              Exhibitr\ Declaration of Megan J. Shenill ('M. Shentll Declaration"),          J[3; Exhibit A-1" Purchase

              and Sale Agreement with attachments.

                      7.     As part of that Agreement, Black Forest conveyed to SGN "the right to operate              in'
              perpetuity ?nd exclusively the catering and privatc dining room establishment of LUDGER'S

              Catering" for a substantial sum of money. See Exhibit A, M. Shenill Declaration, $ 3; Exhibit A-

               l, Agreement, Art. 2.01 &,2.06, Pgs. 4-5.

                      8.     The bulk of the purchase price was allocated to the "goodwill of the business,

              including...any and all trademarks, trade dress, ... and the exclusive right to continue oper"tions

              of that portion of the business ... using the name 'LIfDGER'S Catering & Dining Room', and the

              right to link to the website 0yggJudgg$4ern), ail of the foregoing are intended to continue in

              perpetuity.,.." Exhibit A, M. Sheuill Declaration,     '11   3; Exhibit A-1, Agreemenr, Art. 2.0I,Pg.4.

                      9.     The Agreement included a Licensing Agreement which granted SGN the trade

              name "LUDGER'S Catering and Dining Rooru" exclusively in perpetuify r,vith the purpose                    of


                                                                 2
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 3 of 23




              "offering to the public the services of catering in conjunction with offering       a   private dining room

              for catered functions. Exhibit A, M. Sheuill Declalation, !| 3; Exhibit A-1, Licensing Agreernent,

              Pg.5l-54.

                      10,     The only exclusion from the Agreement u.as that portion of Black Forest's cake

              and bakery business known as "LUDGER'S Cakes" andlor'LUDGER'S Bakely."                       Id. Exhibit A,

              M. Shenill Declaration, lf 3.

                     1   1.   L. Schulz signed the Agreement    as      the President of Black Forest. See Iixhibit A-1,

              Agreement, Pgs. 9, 12,36, 40, 45-46, 54,     &   57   . As of Marclr 2019, the Oklahoma Secretary        of
              State identifies L. Schulz as the registered service agent for Black Forest. .9ee Exhibit B, Oklahoma

              Secretary of State Business Entity listing, Black Forest.

                      12.     A-fter cousunrmating the Agreement on November 17, 2009, Black Forest

              transfened the trade name "LUDGER'S Catering zurd Dining ltoom" to SGN. See Exhibit A, M.

              Sherrill Declaration, at lf 4; Exhibit A-2, Transfer of Trade Name Report.

                      13.     Since November 2009, SGN, has successfully cxpanded its catering business and

              has sold ancl promoted its catering services continuously under the LUDGER'S name. Exhibit A,

              M. Shenill Declaration, at'l[4.

                      14. In October 2014, SGN registered               the "LUDGER'S Catering and Events" trade

              nanre with the Oklahoma Secretaty      of State. See Exhibit A, M. Sherrill Declaration, at fl 5 &

              Exhibit A-3, Trade Name Reporl.

                      15.     SGN has expended considerable resources promoting its catering services r.viththe

              *LUDGER'S" name and its trade names, "LUDGER'S Catering and Dining Room"                                and

              *LLIDGER'S Catering and Events" trade names. See Exhibit A, M. Shenill Declaration,
                                                                                                  at l[ 5,




                                                                    3
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 4 of 23




                     i   6.   Since the purchase of the catering business and license in November 2009 and until

              the Defendants began offering their own catering services in association with the LUDGER'S

              name, members     of the ptrblic readily recognized and    associated "LUDGER'S" and catering

              services exclusively with SGN's operations. Id.

                     17.      [n September 2010, Black Forest transfeued the "LUDGER'S Cakes" trade narne

              to Sweet Appetit and Allison C. Dickens ('Allison Dickens"). See blxhibit A, M. Shcnill

              Declaration, at'lf 6; Exhibit A-4,'Iransfer of'frade Name Report, LUDGEI{'S Cakes.

                     18. In September 2010, Sweet Appetit           began offering its cake and bakery business

              under the trade name "LUDGER'S Bavarian Cakery." See F,xhibit A, M. Shcrrill Declaration, at

              fl6.

                     19.      On or about April 8, 2015, SGN became aware that Sweet Appetit's LUDGER'S

              Bavarian Cakery was offering catering services in addition to its pleviousiy established cake and

              bakery business- ,See Exhibit A, M. Shen'ill Declaratiorl al!f 7; Exhibit A-5, Aptil 20I5 ernails.

                     20.      When Sweet Appetit's LUDGER'S Bavzuian Cakery began offering catering

              services in 2015,   it directly competed with SGN's established LUDGER catering        services-   ^See


              Exlribit A, M. Sherrill Declaration, at|.i'7; Exhibit A-5, April2015 emails.

                     21.      By e-mail communication on April 14, 2015, SGN made its position elear that

              LUDGER'S Bavarian Cakery was offering catering services in violation of SGN's exclusive and

              perpetual riglrt to provide catering services associated with LUDGER'S trade names. Exhibit A-

              5, April2015 emails, Pgs.2-3.

                     22-      In April 2015, SGN specifically identified the "Catering Menu" on Sweet Appetit's

              LUDGER'S Bavarian Cakery website as a source of concern and demanded that it refrain fi'om




                                                                4
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 5 of 23




              providing catering services and cease advertising thereof. See Exhibit A, M. Sherrill Declaration,

              at lf 7; Exhibit A-5, April   20i5 emails, Pg.   3.

                      23.       Ry e-rnail dated   April   15, 2015, Sweet Appetit acknowiedged that they had filled

              two (2) catering orders from Walgreens btrt noted that "[w]e would never have intentionally

              infringecl on one of your clients.".9ee Exhibit A, M. Sherrill Declaration, at ll 8; Exhibit A-5, April

              2015 ernails, Pgs. 1-2.

                      24.       Sweet Appetit contiuued "[t]his          is the very   reason we haven't 'pushed' our

               breakfast trays...because many of the suggested targets would be to ac{vcrtise to pharmaceutical

               reps and other types of clientele that we know are a core part of your business.', -IrL

                      25.       Sweet Appetit agreed about the conirsion surrounding the "use of the word catering

               for the fuformation on our website" and offered to "change the verbiage so that it is no longer an

               issue...and -..continue to tweak      it where it reflects our unique products velsus being   seen as a

               conflict." Id.

                      26.       In January 2017,tllre Revocable Inter Vivos Trust of Alecia B. Schulz dated April

              13, 1993 and the Revocable Inter Vivos Trust of Ludger J. Schulz dated April 18,                   1997

              (collectively the "Trusts") purchased an old Braum's store located at 6521 E. 91st Street Tulsa,

              OI( 74133 and the adjacent parking lot. Exhibit C, Tulsa Cowrty Docs. 20l70rcAg1                      &.

              2017020186, Special Wamanty Deed and Correction Special Warranty Dced, respectively; Exhibit

              D,'fulsa County Assessor's Properl,v Detail Parcel # 75320-83-144465A {f527 E.91st S. Tulsa,

              oK 74r33).

                      27   -    In January 2018, tlre Trusts sold &e proper:fy containing the oid Braum's stol'e to

              Cake Properties, LlC'(Registered Seryice Agent Allison Dickens). Exhibit D, Tulsa County




                                                                     5
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 6 of 23




              Assessor's Property Detail for Parcel# 75320-83-14-4465A $527            E.9lst   S. Tulsa, OK 74133);

              Exhibit E, Tulsa County Doc. 2018006500, Wananty Deed.

                          28.    The Trusts retained the adjacent parking lot to the East of the old Braum's property

              with the propefy address of 6605 E. 91st S. Tulsa, OK. Exhibit F "l\lsa County Assessor's

              Property Detail for Parcel # 75320-83-14-44640.

                          29. In the late fall of 2018, SGN became aware          that Sweet Appetit's LTIDGER'S

              Bavarian Cakery was again advertising and offering catering services at its new location at 6521

              E-   9l't   Sheet in Tulsa, Oklahoma. ,See Exhibit A, M. Sherrill Declaration, at Jl 9; Exhibit 4-6,

              Sweet Appetil/LUDGER'S Bavarian Cakery, Catering Menu.

                          30. In late November 2018, Sweet Appetit's LUDGER'S Bavarian                Cakery website

              contained      a "Catering" Menu listing "Breakfast Bundles" and "Lulch Bundles" witlr                 the

              "LUDGER'S" name repeatedly displayed.           See   ExhibitA, M. Shenill Declarution,   at ll 9; Exhibit

              4'-6, Sweet Appetit/LUDGER'S Bavarian Cakery, Catering Menu.

                          31.    Sweet Appetit's offering of "Brealfast Bundles" and "Lunch Bundles," with the

              'LUDGER'S" narne repeatedly displayed, directly cornpetes with SGN's catering services in

              association with the
                                      *LUDGER'S" name. Exliibit A-8,      Pg. 2; Exhibit A-8-1, Nov. 30, 201 8 Screen

              shots, Pgs. 1-3; Exhibit A-6, Nov. 30,2016 Screen shofs, Pgs. 1-3.

                          32.    Sweet Appetit's offering of catering services, in association with the "LIIDGER'S"

              name, infringe upon SGN's exclusive and perpetual right           to operate the "catering and private

              dining room establislrment of LUDGER's Catering." See Exhibit A, M. Sherrill Declaration, at l[

              9.

                          33,     In December 2018, SGN issued a "Cease and Desist" letter to the Defendants

              demanding the cessation of provicting and aclvefiising catering services          in comrection with   the




                                                                    6
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 7 of 23




              LUDGER'S name. .\es Exhibit A, M. Sherrill Declaration, at tl 10; Exhibit A-7,Dec.7,2018        Cease

              and Desist letter with enclosures, Exhibits   A-7-I tiuu A-7-3.

                      34.      The Cease and Desist letter explained the use of "LUDGER'S" in association with

              catering services was SGN's exclusive and perpetual right, and the operation of anotirer catering

              service in association with the "LUDGER'S" name infringed upon SGN's right. See Exhibit A,

              M. Slrenill Declaration, at { 10; Exhibit A-7,Dec.7,}Atg Cease aud Desist letter with enclosures,

              Exhibits A-7-l   th-ru   A-7-3.

                     35-       SGN explaine-d a courpeting catering service u-sing the *LUDGER'S" name would

              lead to customer confusiou and d.ilution of SGN's catering business and usage of the trade names

              "LUDGER'S Grtedng and Dining Room" and "LUDCER'S Catering and Events."                     See Exhibit

              A, M, Sherrill Declaration, at { l0; Exhibit A-7, Dec. 7,2A18 Cease and Desist letter with

              enclqsures, Exhibits A-7-1 thru A-7-3.

                     36.       SGN demanded the Defendants ccase all catering selices and advertisement

              thereof with the "LUDGER'S" name. See Exhibit A, M. Sherrill Declaration, at tf l0; Exhibit A-

              7,Dec.1,2018     Cease and Desist letter   with enclosures, Exhibits A-7-1 tluu A-7-3.

                      37.      In mid-December 2018, counsel for the Defendants requested additional time to

              respond to SGN's Cease and Desist letter. Counsel for the Defendants also requested clarification

              as to the definition of "catering services" mentioued in the Cease and Desist letter.

                     38-       In   response    to these tequests, SGN   agreed    to an ellension and claritied   the

              "catering selices" offcred by Sweet Appetit's LUDGER'S Bavarian Cakery which SGN sougfit

              to enjoin. See Exhibit A, M. Sherrill Dcclaration, at $    ll;   ExhibitA-8,Dec. 14,2018 Clarification

              letter with enclosures, Exhibits A-8-1 ttuuA-8-3.




                                                                  7
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 8 of 23




                      39.       After offering several definitions of catering services for the Defendants' benefit,

              SGN stated that "catering services" is not limited to the delivery of or serving at an ofF-premises

              location. SGN's LUDGER'S catering business derives          a significant percentage of business Ii'om

              pickup catering orders placed by pharmaceutical reps, among others. See Exhibit A, M. Sherill

              I)eclaration,    at\12; Exhibit A-8, Dec.   14,2018 Clarification Letter, Pg.2.

                      40.       Additionaily, SGN statecl it acquired '"the right to operate    !!   rrerpetuify and

              exclusively the catering and private diniug room establishment of LUDCER'S Catering" along

              with the "goodwill of the business, including...any and all h'adeinarks, trade dress, ... and       the

              exclusive right     to   continue operatiorls   of that portion of the business ... using the name
              'LUDGER'S Catering           &   Dinirrg Room'..." and {iuther had also acquired flre trade      name

              "LUDGER'S Catering         arid Dinirrg Room" exclusively and in perpetuity. See Exhibit A, M. Shenill

              Deelaration, at lf 1l; Exhibit A-8, Dec. 14, 2018 Clarification letter with enclosures, Pgs. 1-2.

                      4l   -    SGN again reiterated the demand tl-rat the Defendants cease and desist from offeriug

              or advertising catering services, specifically, Brea&fast and Lunch Bundles in association with

              "LUDGER'S". Exhibit A-8, Clarification letter, Pg. 2.

                      42.        As of December 2018, Sweet Appetit's "LUDGER'S Bavarian Cakery" websl'te

              offered and advertised the exact same "Breakfast Bundles" and'llunch Bundies" as displayed on

              November 30, 2018. The only substantive diffelence was the descriptor of a "Catering" before

              "Menu" was changed to "Breakfast & Lunch Bundles" before "Menu." Compare Exhibit A-6,

              Nov. 30, 2016 Screen shots, Pgs. 1-3 with Exhibit A-9, Dec. 10,2018 Screen shots; Exhibit A-8-

              Z,Dec. i3, 2018 Screen shots-




                                                                    8
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 9 of 23




                      43.    Regardless   of the   change     in the descriptor,   Sweet Appetit's "LUDGER'S"

              Breakfast & Lunch Bundles Menu is a catering service in direct competition with SGN's exclusive

              right. Exhibit A-8-2, Pgs. 1-3.

                      44.    Moreover, Sweet Appetit's ordering form for the "LUDGER'S" Bleakfast & Lunch

              Bundles Menu continued to expressly advertise "catering." Id. at A-8,2,Pg.3.

                      45.    On or about December 27,2018, the Defendants responded to the Cease and Desist

              letter tlrlough counsel. .9ee Exhibit G, December 27,2018l{.esponse letter.

                      46.    The Defendants denied infringing or otherwise offering "catering services" by

              claiming the term "catering" is generic and does not give rise to any exclusivity or prevent the use

              of the general term "catering." Id. at G-3.

                      47.    The Defendarts asserted that "{lre products offered are distinguishable between the

              two businesses. The Deftndants argued the LUDGER'S Bavarian Cakery provides "cafd food

              type products along with bakery items, while SGN provides full cateritg ofhotproducts and events

              with wait staffas the focus of its business."   1d.


                      48.    Despite the Response Letter referring to the dispute resolution provisions of the

              Agreement, L. Schulz and Black Forest made no offer to meet in person or attempt to resolve this

              malter. Id.

                      49.    Sweet Appetit offered to meet aud resolve this matter; however,      it continued to

              engage in catering services associated with the
                                                                    *LUDGER'S" name.

                      50.    Since SGN issued the Cease and Desist letter in November 7A18, significant

              confusion has occuued with potential and current SGN customers, including South Tulsa

              Pediatrics, who mistakenly attempted to use the LUDGER'S Bavarian Cakery website menu to




                                                                    9
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 10 of
                                        23




             place a iuncheon order with SGN for LUDGER'S catering service. .9ee Exhibit A, M. Slienill

             Declaration, at fl 13; Exhibit A-10, Jan.-Feb. 2019 ernails.

                      51.    The Defendants continue to provide and advertise catering seryices irr direct

             competition with SGN which continues to cleate significant confusion among custonel's of SGN

             and the comrnrniry at large. ,See Exhibit A, M. Shenill Declaration, at lf 14; Exhibit   A-l l,   Sweet

             Appetit's catedng business.

                      52-.   A^s   recently as Februaty 12,2019, Sweet Appetit provided catering services to a

             group of more than sixty (60) persons at a Tulsa Regional Chamber Luncheon event field at the

             Tulsa Historical Society. 17.

                      53.     On March 12,20L9, L. Schulz, in his individual capacity, rcgisfered with the

             Oklahoma Secretary of State, the trade name of '"LUDGER'S CATERING." See Exhibit H, OkIa.

             Secretary of State Trade Narne Report for LUDGER'S CATERING.

                      54.    L. Schulz's registration of LUDGER'S CATERING lists          t}re purpose of the entity

             as   "food serwices." With this regiskation, L. Schulz   asserts that he is conducting business in lhe

             food seruice industry. Id. According to thc registration, the physical address for LUDGER's

             CATERING is 6545 East 91"tSh'eet, Tulsa OK 74133- Id.

                      55.     The physical address, 6545 East glst Street, Tulsa OK 74133, is located in the

             middle of 91st Street and does not exist according to the Tulsa County Assessor. Exhibit I, Google

             Map result for 6545 E. 91st & Tulsa County Assessor Propelly Search result.

                       56.    At the March 27,2}lg hearing on SGN's Motion for Temporary and Permanent

             injunction, L. Schulz testified he never intended to transfer the exclusive and perpe ai right to

             operate a catering business associated with LIJDGER"S name.




                                                               r0
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 11 of
                                        23




                      57.    L. Schulz testimony is contrary to the terms and conditions ofthe Agreement- These

              statements establish L. Schulz and Black Forest rnade material misrepresentations and acted with

              deceptive intent upon which SGN relied to its detriment.

                     58.     At the March 27,2019 hearing, Allisou Dickens the Manager of Sweet Appetit              and

              Cake Properlies, [,LC, festified that she was aware         L. Schulz had registered the trade      name,

              LUDGER'S CATERING, to "protect himself.'"

                      59. At the March        27,2A19 hearing, Jana Kemp testified L. Schulz sought hclp in

              staffing private events to lake place at the Sweet Appctil's LUDGEII's Bavarian Cakery location.

                     60.     By registerilg *LIJDGER'S CATERING" and engaging in caterirg services, L.

              Schulz actively errgaged     in cleceptive   practices   to clilute,   har-rn, ancl compete   with SGN's
              LUDGER's catering business,

                     61.     On May     zl,z0lg,Defense Counsel, Glennella           P. Doss, sent to SGN two (2) letters

              from L. Schulz with two (2) Transfer of Trade Name Reports and two (2) Assignments of Trade.

              Name for *LUDGER'S Catering and Dining Room" and "LUDGER'S Catering and Events,"

              respectively- Exhibit J, Defense Counsel envelop with documents.

                     62.     Four years after the fulfillment date (October 29,2A14) of Licensing Agreement

              and after receiving   full consideration for the License, the docurnents sent fi'om Defense Counsel

              allege a bleach of the License Agreement and demand SGN reassign itstrade names," LUDGER'S

              Catering and Dining Roorn" and *LUDGER'S Catering            zurd   Events," to Black Forrst. Id.;Exhlbit.

              A- I , Agreement, Pgs. 51-52; Exhibit A-3, October' 3, 2014 Trade Name Report.

                     63.     The filing of a Trade Name fol "LUDGER's Catering and Events" twenty-six (26)

              days before the ftilfillment date   of the Licensing Agreernent is not a material breach of             the

              Licensing Ageement. Exhibit A-1, A6geenrelt, Pgs. 5l-54.



                                                                 1r
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 12 of
                                        23




                    64.     Black Forest received full cons.ideration for tlie trade name, "LUDGER'S Catering

             and Dining Rooln" and suffered no harm from the registration of the "LUDGER's Caterirrg and

             Events" twenty-six (26) days before the License Agreernent's firlfillment date. Exhibit A-1,

             Agreement, Pgs. 5l-54.

                    65. Any       omission, deviation,       or   defect   in   SGN's performance of the License

             Agreement terms could have been coruected without difficulty and without any resulting harm to

             Black Forest duling the twenty-six (26) days before the I;icense Agreement's fulfillment date.

                     66.    By payirrg full consideration tbr the license and trade name, SGN acted in good

             faith and substantially performed all material parts of the Agreement.

                    67.     SGN claims thc requirement to wait an additional twenty-six (26) days before

             rtgistering any other trademark is excused due to Black Forest's acceptance        ofall   benefits and

             consideration of tlre Agreement.

                    68.     Any complaint Black Forest mayhave had withthepublic filingofthe "LUDGER's

             Catering and Events" twenty-six (26) days before the fulfillment date is untimely, waived, barred

             by laches and is estopped four (4) years after the fact.

                     69.    Black Forest's demand, foul (4) years after the fact, is an attempt to interfere with

             SGN's business, made with malice, in bad faith, and is merely an atteurpt to avoid its obligation

             of granting exclusive and perpetual right to the use of the "LUDGER'S" name in associatiol with

             catering services.

                     70.    As a tesuit of the Defendants' actions, SGN has suffeled significant           darnages

             including the loss of customers and damage to SGN's goodwill built-up since late 20A9.              See

             Exhibit A, M. Sherrill Declaration, at lf 13.




                                                                  12
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 13 of
                                        23




                     71.      The Defendants have interfered with SGN's prospective economic advantage by

             offering and advertising competing catering seivices and products in an effort to divert potential

             SGN catering customers to their businesses.,Id.

                                                           COUNT     I
                                      ffoRTiousTNTERFERENCE WiT[{ EXTSTING
                                    AND PROSPECTTVE BUSINESS ITbLATIONSFIIPS)

                     72.      SGN repeats artd incotpolates the allegations contained in Paragraphs 1-71.

                    73.       Since late 2009, SGN has continuously and publicly operatecl a catef irlg service in

             associafion with the LUDGER'S name.

                    74.       The Defendants' offedug of catering setvices (ancl any advertisement thereof),

             represents tortious interference   witir SGN's existing and prospective business and contractual

             relationships.

                    15.       The Defendants have ilterfered with SGN's right to "operate in perpetuity and

             exclusively the catering and private dining room establishrnent of LUDGER'S Catering."

                    76.   '   The Defendants' intentional past and continued interference is malicious        and

             wlongful, and such interferencc is neitherjustified, privileged, nor excusable.

                    77. The Defendants improperly            and unfairly used the "LUDGER'S" name            and

             goodwiil to obtain catering business from SGN's present and potential customers.

                     78-      SGN has suffered significant damage as a result of the Defendants' interference in

             the form of loss of catering customel's, confusion among existing cateting customers" anci damage

             to the goodwill that SGN has built in SGN's LUDGER'S trade names.

                    79,       The Defendants have irrterfered with SGN'S prospective econornic advantage by

             offering and adverlisiug cornpeting catering selices ancl products irr an effort to divert potential

             LI.JDGER'S CATIII{ING custornel's to their brisinesses.



                                                                l3
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 14 of
                                        23




                     80.     SGN seeks au accounting flom the Defendants of all income fiom caiering services

             received since September 9, 2010. SGN further requests that the Court order the Defendants to

             disgorge all profits received flom offering catering services since September 9, 2010.

                                                           CgUNT     II
                        (VIOLATION OF OKLAFIOMA DECEPTTVE TRADE Pr{ACTTCES ACT,
                                       78 OKLA. STAT. 5 5t, E7'SEQ.)

                     81.     SGN repea.ts and incorporates the allegations contained in Paragraptrs 1-80.

                     82.     The Def'endants toltuous acts violate the Oklahoma Deceptive "Irade Practjce.s Act,

             under 78 Orca.   Slar.   $ 5L et.req.

                     83.     Under 78   Orln. Srar. $ 53 (a)(l)(2),(3), it is prima facie     evicience   of inrenr to
             iqiure competitors aud an act constituting a deceptive llade practicq if a person passes offgoods

             or services as those of anotha', knowingly makes a false representation as to the                sogrce,

             sponsorship, approval,    or certification of goods or       services,    or knowingly makes a      false

             representation as to affiliation, coltnection, association with, or certification by another.

                     84.     The Sweet Appetit's TUDGER'S Bavarian Cakery website falls within the

             prohibitions causing confusion amoltg current and potential customers of SGN.

                     85. With       offering and performing cata'ing services and the registration of              the
             *LUDGER'S CATERING" trade
                                       name, the Defendants engaged in the deceptive trade practice to

             misappropriating SGN's rightfrrl use of "LUDGER'S" in association with catering services.

                     86.     As defined in the Oklahoma Deceptive Trade Practices Act, "trade name" "means

             a word, name, symbol, device, or any conbination of the foregoing in any fonn of arrangement

             used by a person to identiff his business, vocation, or occupation and to distinguish it from the

             business, vocation, or occupation ofothers." 78    Orln. Srar.    $ 52.




                                                                14
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 15 of
                                        23




                       87.   The Defendants have knowingly made misrepresentations in an effort to deceive,

             dilute, and injure SGN's substantial goodwill acquired since 2009, and to obtain advantage with

             the public and potential customers by praviding catering services in association             witl   the

             LUDGER'S narne.

                       88.   SGN requests an order baning Defendants fiom engaging in these deceptive trade

             practices which attempt to bolster their: business by using SGN's significant goodwill for its

             LLJDGER's catering service.

                       89.   SGN also requcsts an award of damages auttroriz-ed by 78       Orla. Srar.   g 54 for

             da,mage   to SGN's reputation and loss of existing and potential catering cnstomers.

                       90.   SGN is also entitled to reasonable attorrey fees and costs incur:red in l:ringing this

             matter.

                                                           COUNTIII
                                               (PERMANENT INJLINCION)

                       91.   SGN repeats and incorporates tlie allegations contained in Paragraphs 1-90.

                       92.   By clear and convincing evidence, SGN holds the exclusive and perpetual right to

             provide catering service in conjunction with the LUDGER'S name-

                       93.    The Defendants, in using the LUDGER'S name, continue to provide and advertise




                       94.    By clear and convincing evidence, SGN has suffered and will sontinue to suffer

             damage to its business lqrutation    if   the Defendants are not enjoined from offedng competing

              catering services in any form and fonnat.

                       95.    SGN's customers and prospective customers have confused the Defendant's

              catering services with SGN's catering services.




                                                                l5
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 16 of
                                        23




                           96.   As a result of the customer confusion and Defendants' tortuous interference         ancl

              deceptive practices, SCN has suffered substantial pecruriaty damages.

                       97   -    SGN requests the Court brifiucate and hold a separate hearing to dete6nine SGN's

              darnages resulting      frorn the customer confusion, tortuous interference, and the       Defer.rdants'

              deceptive practices.

                       98.       By clear and convincing eviclence, SGN's sig'nificant goodwill clevelopeci since

              acquiring the catcring business in November: of 2009 has been damaged by the actions of the

              Dei'cndants.

                       99' An award of monetary            relief cannot fully compensate SGN for the loss of its

              customers and good       will.

                       100.      SGN has suffered ireparable injury and will continue to sriffer ineparable injury

              to its business reputation if the Defendants are not enjoined fi'orn offering and adverlising catering

              services.

                       101.      Because the Defendants do not have a right to offer catering services in association

             with the LUDGER's name, each will not suffer any iqjury by granting SGN permanent injunctive

             relief.

                       102. A       permairent i4iunction barring the Defendants fi-om advertising and offering

             catering services is in public's inter.est.

                                 couNT rv _ AGAINST L. SCHUL?AND BLACK FOREST. OI{LY
                                  (INTENTIONAL DECEIT, FRAUD, F'RATIDULENT INDUCEMEN-
                                                      & FALSE REPRESENTATION)

                       1   03.   SGN repeats and incorporates the allegations contained in Paragraphs    I-I   02.

                       104'      In 2009, L. Schulz and Black Forcst made intentional material rcptesentations to

             SGN during negotiations and in the Agreement that they hacl exclusive right, title, and irrterest in



                                                                  l6
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 17 of
                                        23




              using the LUDGER'S name in association with the catering services. Exhibit A-1, Agreement,

              Pe.2.

                      105.   L. Schulz ald Black Forest represented a desire to sell all licenses and permits to

              SGN for continued operation of the catedng services in association with the LUDGER'S narne.

              Exhibit A-1, Agreement,   P   g. 2.

                      106.    L. Schulz and Black Forest represented the pwchase price that SGN paid was for

              the purchase ollassets, stock inventory, the business, and goodwill in adciition to the licenses ancl

              perrnits required for the continued operation       of LUDGER'S catering selvices. trxhibit       A-1,

              Agreement Pg.2.

                      107.    L. Sclurlz and Black Forest represented that it was selling to SGN their    gooch.vill,

              trademarks, licenses, and the exclusive right to continue catering operatious in association with the

              LUDGER'S name, in perpetuiry. Exhibit A-1, Agreement, Pg. 4.

                      108. In exchange for obtaining tlre exclusive right in perpetuity        to operate a catering

              business in association with the LUDGER'S narne, SGN agreed not to own or operate a bahery

              busincss for the selling ofcream cheese cakes, wedding cakes, bakery goods, and dessert products

              using the LUDGER"s     name. ExhibitA-l, Agreement, Pg.6.

                      109.   As part of the Agreement, L. Schulz and Black Forest retained only the exclusive

              right to operate a bakery business for   tl're selling   of cream cheese cakes, wedding cakes, bakery

              goods, and dessertproducts using the LUDGER'S name.

                      110. ln March 2019 duriirg a hearing in open cou(              and zubject to cross and direct

              examination, L. Schulz testified under oath that he andlor Black Forest never intended to sell the

              exclusive right to catering services using the LUDGER'S name in perpetuity to SCN.




                                                                  t7
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 18 of
                                        23




                     111.       Assuming L. Schulz's testimony is true, then the previous rept'esentations      ancl

             Agreement were false.

                     l12.       Altenratively, L- Schulz and Black Forest's ]'epresentations during negotiations and

             in the Agreement were positive assertions made recklessly without nny knowledge of the truth.

                     113. I'. Schulz and Black Forest intentionally made false and/or misleading
             representations during negotiatiorrs and in the Agreement in an efforl to hduce SGN to pay more

             money for exclusive rights and goodwill associated with the LUDGER'S narne.

                     ll4.       Additional evidence of the fraud and intentional deceit is L. Schulz's registration

             of the trade name of "LIIDGER'S Catering" in early March 2019, prior to his testimony in open

             coud and under oath.

                     I   15.    SGN relied upon L. Schulz and Black Folest's representations to its detriment and

             have suffered injury as         a result of their   reliance   on the fraudulent andlor misleading
             representations.

                     I16.       SGN prays the Court award it damages and order L. Schulz to assign all right, title

             and interest in the trade name "LUDGER'S CATERING" to SGN.

                     ll7.       As alternative relief to a Permanent Injunction, SGN prays the Court rescind the

             Agreement and returrr the parties to the status quo.

                                COUNT     v *A (]       L. SCI{I]I,Z ANI} NT,Af:T( T'OREST. ONI.Y
                                               (rNTENI'TONAL NON-DrS CLOSURE OR
                                              CONCEALMENT OF A MATERIAL FACT)

                     1tB.       SGNrepeatsandi-ncorporatestheallegationscontaiuedir,Paragraphsl-I17,

                     119.      L. Schulz and Black Forest concealed and/or failed to disclose their true intent, not

             to grant an exclusive right, title, and interest of using *LUDGER'S" name in association with

             catering services in perpetuity to SGN.



                                                                 l8
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 19 of
                                        23




                     120.   Concealment and/or failure to disclose this intent was material to tlre negotiations,

             pru'chase, and Agleemellt between L. Schulz and Black Forest with SGN.

                     lzL     fhe concealmettt attrVor failure to disclose was intentional and material to         the

             negotiations, purchase, and Agreement between L. Schulz and Black Forest with SGN.

                     122.   The purpose of L. Schulz and Black Forest's intentk>nal concealment and/or failgre

             to disclose was to create a fhlse iutpression of the actual facts to SGN, induciug SGN to enter into

             an Agreernent to its detriment.

                     123.    SCN relied upon L. Schulz and Black Forest's representations to its detriment and

             suffered damages as a result.

                     124. L.    Schulz and Black Forest accepted all the bencfits and consideration in the

             Agreement which gave au exclusive and perpetual right           to use the "LUDGER'S"          name in

             association with catering services to SGN.

                     125.   Now, L. Schulz and Black Forest stated they never intended to give the exclusive

             and perpetual right to use the   *LUDGER'S" name in association with catering
                                                                                           services to SGN.

                     126.   Additional evidence of L. Schulz's true intert is his registrztion of the ttade uame

             of "LUDGER'S CATERING" in early March2019, prior to his testimony in open court and under

             oath.

                     127, As a result of detrimentally rclying        upon   L.   Schulz and Black Forest's false

             intpression, SGN's interests, good will, and business has been harmed ancl suffered damages.

                     128.   SGN prays the Court award      it   damages and order   L. Schulz to   assign/transfer all

             rights, title, and interest in the trade name "LUDGER'S CATERING" to SGN.

                     129.   In the alternative fo an award of a permanent injunction against the Del'endants,

             SGN prays the Court rescinds the Agreement and return the parties to the status quo.



                                                                 t9
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 20 of
                                        23




                                                  COUNT     VI-   L. SCHULZ ONLY
                                         (WRONGFUL rNI'ERFERENCE V/ITFr pROpERTy)

                      130.   SGN repeats and incorporates the ailegations contained in Paragraphs i-129.

                      131.   Wherr L. Schulz intentionally disregarded the rights, title, and interest of SGN ancl

              registered the ttade name "LUDGER'S CATEIUNG," ite wlongfuliy interfered with SGN,s

              property, namely, its tradenames and its usage of the'LUDGER'S- name associatecl with catering

              services.

                      132.   As a result of L. Schulz's wrongftll bterfercnce with SGN's properly, SGN           has

              been deprived of its exclusive and peipefual right to its trade name and suffeled damages.

                      133.   SGN prays the Corut award it damages and order L. Schulz to assign/trapsfer. all

              rights, title, arrd interest in the trade name "LUDGER'S CATERING,'to SGN.

                                                       I'RAYER F'ORRELIEF
                      WHERBFORE,         based upon tlre averments and ailegations contained in Paragraphs I-133,

              PlaintiffSGN FOODS, LLC prays the Court award it:

                      1.     Damagcs in an amount in excess of the amount required for diversity jurisdiction

              pursuant to Section 1332   ofTitle 28 of the United States code, to be proven    at   trial;

                     2.      Punitive damages for the DefendanG' intentional malicious and deceptive actions;




             "LUDGER'S CATERING" and directing L. Schulz effectuate all necessary documeltation to

             assignltransfer any rights, title, and interest in said trade name to SGN;

                     4.      Permanent injunctive relief as requested, or in the altemative         to the Permanent
             Injuuction and Order directing the assignment/transfer of the "LUDGER'S CATERING', trade

             narne, Rescission of the Agrcement, including but not limited to:

                             a.   Repayrncnt of all raonies paid pursuanl. to the Agreement;


                                                               20
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 21 of
                                        23




                        b.   compensation for the increase in value of the business, good will, and for the

                             identification ofcustonrers and accounts acquired since the purchase;

                       c.    And any other necessary orders to retum the parties to the status quo

                  5.   Pre and Post-judgment interest on darnages, as appropdate;

                  6.   Cost of suit incurred herein;

                  7.   Reasonable attomey fees; and

                  8.   Such other and further relief as the Court may deem just and proper.

                                                              Respectfu lly submitted,


                                                                            & IfnRr,


                                                                       R.            oBA #16701
                                                              Christopher D. Wolek, 0BA #l 96t 2
                                                              Michael P. Womack, OBA#20895
                                                              Matthew B. Covert, OBA #31970
                                                              15 E. 5th Street, Suite 2200
                                                              Tulsa, Oklahoma 74103
                                                              Telephone: (91 8) 794-6500
                                                              Facsimile:   (91 8) ?94-6063
                                                              gmu llican@.mullicanhart. co m
                                                              cwolek@mullicanlra4.com
                                                              mwomack@mullicanhart.com
                                                              mcovert(Dmul li canhart. com
                                                              ATToRNEYs FoR PLAINTIFF




                                                         2t
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 22 of
                                        23




                                             CEgUFTCATE OF SERVICE

                    I hereby ceftify that a full, true and correct copy of the above and foregoing document
             was served on the 29th day of May 2Al9,via:.

                     U.              Mail, proper postage prepaid;
                          S. First Class
             -X-     USPS    Signature Confirmation;
                              -
                     Facsimile;
                     I{and Delivery;
                     Email;
                     Ovemight Express Delivery

             for Defendant:

              Glennejla P. Doss                                    N. Kay Bridger-Riley
              LAWOFFICESOF                                         B rid ger-IUley & Associa   te.s
              GLDNNELLAP.DOSS                                      P.O. Box 1591
              720F'. Marshall                                      Olvasso, OK 74055
              Tulsa, OklahomaT4't06

              David R. Ross
              NoRrvral WoHLGEMUTH
              2900 Mid-Continent Tower
              401 South Boston Avenue
              Tulsa, OK?4103


                                                                     Matthew B. Covert




                                                             t',
Case 4:19-cv-00630-CVE-JFJ Document 37-12 Filed in USDC ND/OK on 08/07/20 Page 23 of
                                        23




                               ATTORNEY'S VERIFICATION PURSUANT TO R{ILE                             4
                                          FO DISTRICT COURT


                        STATE OF OKLAHOMA                )
                                                         )
                                                               cq
                        COTINTY OF'IULSA                 )

                     I, Matthew Branton Covei't, pursuant to Disttict Court Rrrle 4 of the Rules for l)istlict
              Courts of Olclahorna" being duly sworn upon oath, depose and state that I have read the above
              aud foregoing Plaintiffs Second A$etdgd_P'4tlig! and that ali allegations and facts contained
              therein flre true and correct to the best of rny knowledge, informatiou ancl belief.




                                                                             Matthew Branton Covert




                            STA'|E   OIT   OKLAI{OMA     )
                                                         )     SS.
                            COUNTY OF TULSA              )

                      Bqfqre me, the undersignecl Notary Public, iu and for said County ancl State, on this    ffi+!-
              clay of                        personaily appearcd Matthevir Branton Coverl, to me known to be
                        -I-!l[aJ-2019,
              dr; i.le;i"ul p";Srt ."tto executed the within and foregoing instrunent, and acknowledgecl to me
              that he executed the same as his J.ree aud voluntary act arrd decd for the rises and purposes therein
              set forth

                            IN WiTNESS WHEREOF, I hereunto set my official signature and affixed by notarial
                            day and year last above written.


              Notary Pu



              My Commission Expires:

                        .   a8i
